                 Case 2:20-mj-01098-VCF Document 13
                                                 14 Filed 01/25/21 Page 1 of 4




1    NICHOLAS A. TRUTANICH                                              1/25/2021
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-1098-VCF
9
                     Plaintiff,                           ORDER
                                                        Stipulation to Continue the Preliminary
10                                                      Hearing (Second Request)
            v.
11
     ALAN RAY,
12
                     Defendant.
13

14

15          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

16   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Kathryn

17   Newman, Assistant Federal Public Defender, counsel for Defendant, that the preliminary

18   hearing in the above-captioned matter, previously scheduled for January 26, 2021, at 4:00

19   p.m., be vacated and continued until a time convenient to the Court, but no earlier than 30

20   days from the current setting.

21          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

22   defendant’s consent and upon a showing of good cause—taking into account the public

23   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

24   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the
                 Case 2:20-mj-01098-VCF Document 13
                                                 14 Filed 01/25/21 Page 2 of 4




1    potential to resolve this matter before defendants are formally charged by a criminal

2    indictment.

3           2.       In that regard, the government has provided defense counsel with limited

4    Rule 16 discovery in order to facilitate pre-indictment resolution. Defense counsel needs

5    additional time to review the discovery and discuss the case with her client prior to a

6    preliminary hearing or indictment. The parties are also engaged in ongoing negotiations to

7    resolve this matter pre-indictment.

8           3.       This continuance is not sought for the purposes of delay, but to allow defense

9    counsel an opportunity to examine the merits of this case before a potential resolution can

10   be reached between the parties.

11          4.       Defendant is in custody and agrees to the continuance.

12          5.       Denial of this request could result in a miscarriage of justice, and the ends of

13   justice served by granting this request outweigh the best interest of the public and the

14   defendants in a speedy trial.

15          6.       The additional time requested by this stipulation is excludable in computing

16   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

17   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

18          DATED this 25th day of January, 2021.

19   NICHOLAS A. TRUTANICH
     United States Attorney
20
     s/Jim W. Fang                                       s/ Kathryn Newman
21   JIM W. FANG                                        KATHRYN NEWMAN
     Assistant United States Attorney                   Assistant Federal Public Defender
22   Counsel for the United States                      Counsel for Defendant
23

24
                                                  2
                 Case 2:20-mj-01098-VCF Document 13
                                                 14 Filed 01/25/21 Page 3 of 4




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-1098-VCF
5
     ALAN RAY,                                            FINDINGS AND ORDER
6
                     Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution, and the government has provided defense counsel with limited Rule

13   16 discovery for that purpose. Defense counsel needs additional time to review the

14   discovery and discuss the case with her client prior to a preliminary hearing or indictment.

15   The Court finds good cause to continue the hearing to allow the parties to reach a pre-

16   indictment resolution.

17          2.       Both counsel for defendant and counsel for the government agree to the

18   continuance.

19          3.       Defendant is in custody and agrees to the continuance.

20          4.       The continuance is not sought for the purposes of delay, but to allow defense

21   counsel an opportunity to examine the merits of this case before a potential resolution can

22   be reached between the parties.

23

24
                                                  3
                 Case 2:20-mj-01098-VCF Document 13
                                                 14 Filed 01/25/21 Page 4 of 4




1           5.       Denial of this request could result in a miscarriage of justice, and the ends of

2    justice served by granting this request outweigh the best interest of the public and the

3    defendants in a speedy trial.

4           6.       The additional time requested by this stipulation is excludable in computing

5    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

6    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

7           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

8    above-captioned matter, previously scheduled for January 26, 2021, at 4:00 p.m., be vacated

9    and continued to _________________________,         at _______.
                      March 4, 2021 at 4:00 PM in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

                             25
10          DATED this _____ day of January, 2021.

11

12                                                _______________________________________
                                                   HONORABLE CAM FERENBACH
13                                                 UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                   4
